BINGHAM, Circuit Judge.
Koek Tang and Koek Bow are applicants for admission to the country as the foreign-bom sons of Young Fung Hing, a native-born citizen. They were ordered deported by the Department of Labor. Thereupon habeas corpus proceedings were instituted in the District Court for Massachusetts. The District Court, following our decision in Johnson, Com’r, v. Koek Shing, 3 F.(2d) 889, declined to find that the applicants were not afforded a fair hearing before the, immigration authorities and entered an order remanding them for deportation, and this appeal was taken. We regard the evidence in this case as less favorable to the applicants than was the evidence in Johnson, Com’r, v. Koek Shing, supra, and see no reason for questioning the order of the court below.
The decree of the District Court is affirmed.